Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Patent # 5,758,201) in view of Shibuno (US PGPUB 20140015989).
[Claim 1]
Watanabe teaches an imaging apparatus comprising at least one memory and at least one processor (col. 8 lines 1-8, functions will be stored in a memory) which function as,
a receiving unit configured to receive a line-of-sight input performed by a line of sight of a user looking into the finder (FIG. 8 is a view showing a line of sight detection portion used in the camera. The line of sight detection portion 40 includes an infrared surface emission element 41, an optical system 1209 (to be described later), a half mirror 42, a lens 43, and a dichroic mirror 44, col. 9 lines 10-14), and
a control unit configured to perform control to prohibit, the imaging apparatus from performing a specific function based on a position input by the line-of-sight input of the user until a first period of time has elapsed even in a case where a predetermined condition is satisfied (col. 15 lines 58-60, col. 16 lines 7-10, In step S205, the line of sight position of the finder observer is detected on the basis of a signal from a line of sight detection portion 40 and The CPU 1 determines in step S207 whether a predetermined time has elapsed from the start of operation in this step. If NO in step S207, the flow returns to step S205 and the exposure operation in step 208 is not performed), and allow the imaging apparatus to perform, and the first period of time has elapsed, the specific function based on the position input by the line-of-sight input of the user, in response to satisfaction of the predetermined condition (col. 16 lines 7-12, In step 208 after the time has elapsed, an exposure operation by a shutter 17 is started).
Watanabe fails to teach a finder a proximity detection unit configured to detect proximity of an object to the finder after the proximity of the object is detected by the proximity detection unit to allow the exposure operation. However Shibuno teaches the digital camera 100 of the present embodiment includes the CCD image sensor 120 which captures an image of a subject and outputs image data, the optical system 110 which includes a focus lens 111 and forms an image of the subject on the CCD image sensor 120, the viewfinder 101 which allows a user to confirm the subject to be captured, the eye proximity sensor 103 which senses or detects proximity of an object (ex. human eye, human face, and so on) to viewfinder 101, and the controller 130 which performs focus operation to drive the focus lens 111 to focus on the image of the subject when the eye proximity sensor 103 senses proximity of an object, and fixes the position of the focus lens 111 until a predetermined condition is satisfied after completion of the focus state. With the above described configuration, the autofocus function is implemented when the user is looking into the viewfinder 101, so that the user can promptly capture a desired image, thus improving convenience of the digital camera 100 (Paragraphs 66 and 67).
Therefore taking the combined teachings of Watanabe and Shibuno, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have a proximity detection unit configured to detect proximity of an object to the finder after the proximity of the object is detected by the proximity detection unit to allow the exposure operation so that the user can promptly capture a desired image, thus improving convenience of the camera.
[Claim 2]
Watanabe teaches wherein the specific function is at least one of functions regarding an automatic focus adjustment, automatic white balance, or an automatic exposure (In step S208, an exposure operation by a shutter 17 is started, col 16 lines 7-12).
[Claim 3]
Watanabe teaches wherein the predetermined condition is a condition that a gaze is determined to be present (Note that a certain margin is provided in judgement of coincidence of positions. In addition, the eye-gazing position may be compared with the focus detection position, col. 16 lines 4-6)
[Claim 6]
Shibuno teaches wherein the control unit performs the control while a moving image is recorded (Paragraph 39).
[Claim 7]
Watanabe teaches an imaging unit, wherein the control unit displays a live view image captured by the imaging unit on a display unit in the finder, and wherein the control unit performs the specific function by a gaze of the user on the live view image (col. 9 lines 32-43, The surface emission element 47 may be a two-dimensional position sensor or a two-dimensional image sensor. The operation of the infrared surface emission element 41 is controlled by the CPU 1. An output from the surface emission element 47 is supplied to the CPU 1 and is processed by the CPU 1. In the above arrangement, as shown in FIG. 9, since reflection efficiency at the line of sight position is higher than that in other directions, the received light amount at the position on the surface emission element 47 which corresponds to the position at which the observer views an image on the finder screen 24 is larger than that of any other region).
[Claims 12 and 13]
These are method and computer readable claims corresponding to claim 1 and are therefore analyzed and rejected based upon claim 1.
Allowable Subject Matter
Claims 4, 5, 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696